Exhibit 10.1

VOLUNTARY RESIGNATION AGREEMENT AND RELEASE OF CLAIMS

This VOLUNTARY RESIGNATION AGREEMENT AND RELEASE OF CLAIMS (the “Agreement”) is
made and entered into on this 22 of April, 2010, by and among K-V PHARMACEUTICAL
COMPANY, a Delaware corporation (“KV”), ETHEX CORPORATION, a Missouri
corporation (collectively, the “KV Companies”), and MICHAEL S. ANDERSON
(“Executive”), an individual and resident of the State of Missouri, on his own
behalf.

WHEREAS, KV and Executive have previously entered into a certain KV
Pharmaceutical Company and Confidential Information Agreement, dated May 23,
1994 and a series of written Amendments to such original agreement, dated May 5,
1997, February 16, 2000, February 20, 2006, December 5, 2008, and December 31,
2008 (collectively, the “Employment Agreement”).

WHEREAS, under the Employment Agreement, Executive’s current term of employment
with the KV Companies continues through March 31, 2011.

WHEREAS, Executive hereby wishes to hereby submit and tender his voluntary
resignation to the KV Companies prior to the end of his current term, and the KV
Companies hereby agree to accept Executive’s voluntary resignation under the
specific terms set forth below.

NOW THEREFORE, and in consideration of the promises, agreements, and covenants
contained in this Agreement, the sufficiency of which is hereby acknowledged,
the parties hereto agree as follows:

 

  1. Voluntary Termination by Resignation; Effective Resignation Date.

Notwithstanding any provisions to the contrary within the Employment Agreement,
Executive hereby executes and delivers this Agreement as his written advance
notice of voluntary termination and resignation from all positions, offices, and
corresponding duties and responsibilities as President and Chief Executive
Officer and an employee of ETHEX and as an agent of the KV Companies, except as
may otherwise be stated in this Agreement. The effective date of Executive’s
voluntary termination and resignation from the KV Companies shall be 4/30, 2010
(“the Effective Resignation Date”). Executive agrees to remain actively at work
and faithfully, industriously, and to the best of his ability, experience, and
talents perform all of the duties that have been required of him to the KV
Companies’ reasonable satisfaction, through the Effective Resignation Date.

 

  2. Continued Consulting Service for the KV Companies.

Immediately following the Effective Resignation Date and for a period of twelve
(12) months thereafter (“the Consulting Period”), as set forth in paragraph 3,
below, Executive shall faithfully, industriously, and to the best of his
ability, experience, and talents provide consulting and advisory services to, or
on behalf of, the KV Companies as may be requested from time to time by the KV
Companies. Such consulting and advisory services shall relate to the following:
(i) the KV Companies’ sale, disposition, or other transfer or its efforts to
attempts to sell, dispose of, or otherwise transfer its generic pharmaceutical
drug business, including, but not limited to the business operation previously
known and operated as ETHEX, (ii) any transition of investor relations or other
duties or responsibilities previously performed by or under the responsibility
of Executive as President and Chief Executive Officer of ETHEX or (iii) any
other relevant advisory or consulting services relating to Executive’s
professional knowledge and understanding of the business operations of ETHEX.
(collectively, “the Consulting Services”) Executive shall make himself available
upon reasonable notice to provide Consulting Services, not to exceed 25 hours
per week or 12 days per month unless otherwise agreed to in writing by the
parties.



--------------------------------------------------------------------------------

  3. Consulting Payments; Continued Benefits.

During the Consulting Period, the KV Companies shall pay Executive an amount
equal to Executive’s annual base salary at the time of his voluntary termination
from the KV Companies, less regular withholdings and deductions (“Consulting
Payments”) unless Executive obtains other full-time, non-temporary employment
and is unavailable to provide the level of Consulting Services set forth above,
at which time all future Consulting Payments shall immediately cease. If,
however, Executive obtains other full-time, non-temporary employment but still
remains available to provide the Consulting Services set forth in paragraph
2(i), above, the KV Companies shall continue to pay Executive in an amount equal
to one-half his Consulting Services. Unless Consulting Payments shall cease or
be otherwise reduced under this paragraph 3. all Consulting payments shall be
paid to Executive in twelve (12) equal monthly installments, each installment to
be made on the last day of each of the twelve (12) calendar months following the
Effective Resignation Date. Executive’s right to such installments shall be
treated as a right to a series of separate payments for purposes of Section 409A
of the Internal Revenue Code of 1986, as amended (“Section 409A”) in accordance
with Treasury Regulation Section 1.409A-1(b)(4)(i)(F). Installments paid to
Executive on or before March 15, 2011 are intended to be “short-term deferrals”
that are not “deferred compensation” for purposes of Section 409A, pursuant to
Treasury Regulation Section 1.409A-1(b).

In addition, during the Consulting Period, the KV Companies shall provide
Executive, at the KV Companies’ expense, with medical, disability, and life
insurance coverage and any other coverages of the same or similar types, and in
the same or similar amounts as the KV Companies provided to Executive as of the
Effective Resignation Date (“Continuation Insurance Coverage”). This
Continuation Insurance Coverage, however, shall cease prior to the expiration of
the Consulting Period if Executive obtains other full-time, non-temporary
employment which provides insurance coverage.

 

  4. Restrictive Covenants.

The restrictive covenants, as previously set forth in paragraph 11 of in the
original Employment and Confidential Information Agreement, dated May 23, 1994
between Executive and KV, shall remain in place and are hereby incorporated
herein by reference as if fully set forth, except that the last two sentences of
paragraph 11 shall be replaced with the following:

 

2



--------------------------------------------------------------------------------

If during the scope of his restrictions, Executive has any questions regarding
the scope of any permitted or restricted activities restricted by this paragraph
or otherwise seeks permission to undertake certain employment or other
activities that may be otherwise restricted by this paragraph, Executive shall
submit such question or request in writing to the Chief Executive Officer of KV
for written interpretation or permission. Executive agrees to keep they KV
Companies advised of his employment and the identity and location of his
employer’s business during the period covered by this paragraph.

 

  5. Full and General Release of All Claims by Executive.

Executive hereby forever releases, waives, and discharges the KV Companies, and
their respective affiliates or subsidiaries and each of their respective agents,
attorneys, heirs, devisees, assigns, successors, predecessors, parents,
subsidiaries, affiliates, managers, members, directors, board of directors,
officers, employees, agents, and representatives without limitation, exception,
or reservation, from any and all matters, claims, complaints, charges, pending
charges, demands, damages, causes of action, debts, liabilities, controversies,
judgments, sums of money, promises, variances and suits of every kind and nature
whatsoever, foreseen or unforeseen, known or unknown, pending or not pending,
liquidated or unliquidated (collectively, the “Claims”), from the beginning of
time up through, and including, the Effective Date of this Agreement. This
release of all Claims includes, but is not limited to, any Claims relating to or
in connection with Executive’s employment with, or voluntary termination from,
KV other than for claims of breach of this Agreement.

This Agreement releases and dismisses all Claims, including claims for
attorneys’ fees or claims of violations, which have been asserted or could have
been asserted under the Age Discrimination in Employment Act, 29 U.S.C. § 621 et
seq., the Civil Rights Act of 1964, 42 U.S.C. § 2000(e) et seq., as amended by
the Civil Rights Act of 1991, the Americans with Disabilities Act of 1990, 29
U.S.C. § 706 et seq., the Employee Retirement Income Security Act, 29 U.S.C. §
1001 et seq., the Fair Labor Standards Act of 1938, 29 U.S.C. § 201 et seq., the
Rehabilitation Act of 1973, 29 U.S.C. § 701 et seq., the Family and Medical
Leave Act, 29 U.S.C. § 2601 et seq., the Worker Adjustment and Retraining
Notification (“WARN”) Act, 29 U.S.C. § 2101 et seq., the Missouri Human Rights
Act, MO. REV. STAT. § 213.010 et seq., the Missouri Wage Payment Act, MO. REV.
STAT. § 290.110 et seq., the Missouri Service Letter Statute, MO. REV. STAT. §
290.140, the Missouri Workers’ Compensation Law, MO. REV. STAT. § 287.010 et
seq., or any other relevant federal, state or local statute or ordinance, or
arising under common law, including but not limited to torts, contracts, implied
contracts, wrongful discharge, or public policy claims.

This release of Claims shall not, however, release or discharge the KV Companies
from liability for any breach of this Agreement or for any future benefits
coverage obligations due to Executive under the Consolidated Omnibus Budget
Reconciliation Act (COBRA) or the American Recovery and Reinvestment Act of 2001
(ARRA), to the extent they are applicable.

Nothing in this Agreement shall preclude Executive from his right to initiate,
cooperate, or participate in an investigation or proceeding conducted by the
Equal Employment Opportunity Commission or any other federal or state regulatory
or law enforcement agency. However, the payments and other consideration
provided to Executive under this Agreement shall be the sole relief available to
Executive, and he shall not be entitled to recover, and agrees to waive, any
monetary benefits or other recovery against the KV Companies in connection with
any such Claims without regard to who may have brought such Claim.

 

3



--------------------------------------------------------------------------------

Executive further acknowledges that he understands those rights or claims he is
waiving, and that by executing this document, Executive understands he is not
waiving any rights or claims that may arise after the Effective Date of this
Agreement. Executive also acknowledges that the waiver and release of Claims is
in exchange, in part, for the payments and other consideration which is above
and beyond what Executive is otherwise entitled to receive under the Employment
Agreement.

 

  6. Return of all KV Property; Continued Cooperation with KV.

On or before the Effective Resignation Date, Executive shall return and
surrender to the KV Companies all property and documents, including all
originals and copies, belonging to the KV Companies, whether such property or
documents were provided to, or created, developed, used, or otherwise obtained
by Executive in the course of his employment with the KV Companies or any
affiliate of the KV Companies. Executive hereby understands and acknowledges
that all such property and documents shall remain the exclusive property of the
KV Companies.

In addition to his commitments to provide Consulting Services under paragraph 2,
above, Executive further acknowledges and agrees to cooperate and provide
assistance, as may be reasonably requested by the KV Companies, from time to
time regarding any ongoing or future investigation or litigation relating to the
KV Companies’ business, operations, or practices. All costs or expenses related
to such cooperation or assistance that may be requested from Executive shall be
the sole responsibility of the KV Companies.

 

  7. Nondisclosure of Confidential Information.

Executive hereby acknowledges and reaffirms his prior obligations and
commitments to preserve and protect from disclosure, duplication, or use the
Confidential Information of the KV Companies, as previously set forth in the
Employment Agreement. Such obligations and commitments are hereby incorporated
into this Agreement by reference. Executive further understands and acknowledges
that in performing his duties for the KV Companies he has had regular access to
certain technical, financial, sales or other proprietary business which is not
readily published or available to the public, including, but not limited to,
trade secrets, techniques, formulae, methods, processes, devices, machinery,
equipment, inventions, research and development programs, plans and data,
clinical projects and data, marketing concepts and plans, pricing information,
supplier and vendor information, licensing agreements, and lists or compilations
of other business information, databases, financial records, files, business
records, business plans, and internal correspondence pertaining to the KV
Companies’ business or operations (collectively, “Confidential Information”).
Executive hereby affirms and covenants that he has not disclosed any
Confidential Information except as authorized by the KV Companies and will
continue to hold all Confidential Information in the strictest confidence and
shall not, directly or indirectly, disclose, duplicate, and/or use for himself
or any other person or entity any Confidential Information without the prior
consent of the KV Companies. The protections set forth in this paragraph 7
supplement any statutory protections otherwise available to the KV Companies
under the Missouri Uniform Trade Secrets Act, or similar law.

 

4



--------------------------------------------------------------------------------

  8. Remedies; Attorneys’ Fees.

In the event of a material breach of this Agreement by either party, the
breaching party shall be liable to the non-breaching party for all damages and
relief available, including any equitable relief as may be appropriate, in
addition to all costs and reasonable attorneys’ fees incurred by the
non-breaching party in enforcing this Agreement. The rights and remedies in this
provision shall be deemed cumulative and in addition to any other rights or
remedies which the parties may be entitled to pursuant to contract, tort,
regulations, statute, or common law, whether in law or in equity.

 

  9. Consideration and Revocation Periods; Right to Revoke Release of ADEA
Claim.

Without limiting its scope in any way, Executive hereby affirms that this
Agreement contains a knowing and voluntary waiver of any and all rights or
claims that exist or that he has or may claim to have, including any claims
under the Age Discrimination in Employment Act (“ADEA”), as amended by the Older
Workers’ Benefit Protection Act of 1990 (29 U.S.C. §§ 621, et seq.), through the
Effective Date of this Agreement. This Agreement is not applicable to any rights
or claims that might arise under the ADEA after the effective Date of this
Agreement. Executive acknowledges receiving this Agreement on or about 4/22/10,
2010. Executive is hereby advised to consult with an attorney of his choice and
at his expense prior to executing this Agreement.

Executive acknowledges that he has been provided a full and reasonable
opportunity to consider this Agreement before signing it, including a period of
at least 21 days to consider it. Executive may execute this Agreement sooner at
his sole discretion; however, to the extent that Executive takes less than
twenty-one (21) days to execute this Agreement, Executive acknowledges that he
had sufficient time to consider this Agreement and that he expressly,
voluntarily, and knowingly waives any additional time. Executive may also revoke
this Agreement within seven (7) calendar days after signing it by providing
written notice of his revocation and to be received by KV within such seven days
by:

Melissa Hughes

Vice President, Human Resources

KV Pharmaceutical Company

One Corporate Woods Drive

Bridgeton, Missouri 63044

Facsimile: 314-646-3708

 

5



--------------------------------------------------------------------------------

Executive further understands that he relinquishes any right to the payments or
other consideration specified in this Agreement if he exercises the right to
revoke it under this paragraph 9.

 

  10. Section 409A Compliance.

This Agreement is intended to be exempt from Section 409A to the extent
permissible, and as necessary to comply with Section 409A and the final
regulations promulgated thereunder, and is to be interpreted, operated and
applied consistently with such intent, so as not to subject Executive to any
additional tax, interest or penalties that may be imposed under Section 409A and
not to cause inclusion in Executive’s income of any amount (and any related
penalty and interest) until such amount is actually paid. However, it is
understood that Section 409A and the regulations thereunder are ambiguous in
certain respects. The KV Companies will attempt in good faith not to take any
action, and will attempt in good faith to refrain from taking any action, that
would result in the imposition of tax, interest and/or penalties upon Executive
under Section 409A. To the extent the KV Companies have acted or refrained from
acting in good faith as required by this Section, neither the KV Companies nor
their respective attorneys, employees, agents, members, directors, officers,
board of directors nor any Plan fiduciary (the “Released Parties”) shall in any
way be liable for, and by participating in this Plan, Executive automatically
releases the Released Parties from any liability due to, any failure to follow
the requirements of Section 409A, and Executive shall not be entitled to any
damages related to any such failure.

 

  11. Effective Date.

This Agreement shall be deemed effective on the eighth (8th) calendar day
following the date Executive signs the Agreement, provided he does not revoke it
as provided in paragraph 9, above (the “Effective Date”).

 

  12. Voluntary Agreement; Entire Agreement.

Executive acknowledges having read this Agreement and understands its terms and
conditions. Executive has signed this Agreement voluntarily and of his own free
will, without coercion or duress and with full understanding of its significance
and binding effect, and Executive acknowledges that he is fully competent to
sign this Agreement and that Executive does not suffer from any disability or
impairment that in any way affects his competence or capability to enter into
this Agreement. Except as otherwise stated, this Agreement contains the entire
agreement between the parties and cannot be modified, altered or changed in any
respect in the future except in a writing signed by the parties hereto.

 

  13. Governing Law; Severability.

This Agreement, including the terms and provisions set forth, shall be governed
and interpreted in accordance with the substantive laws of the State of Missouri
without regard to its conflicts of laws principles. The parties further agree
that any claim or dispute arising from or out of this Agreement shall be brought
within the exclusive jurisdiction of the state or federal courts that serve St.
Louis County, Missouri, and that each party hereby consents to the exclusive
personal jurisdiction and venue of such courts. With the exception of the
release, as set forth in paragraph 5, above, in the event any provision of this
Agreement is declared illegal or unenforceable by any court of competent
jurisdiction and cannot be modified to be enforceable, such provision shall
immediately become null and void, leaving the remainder of this Agreement in
full force and effect to the maximum extent allowed by law.

 

6



--------------------------------------------------------------------------------

IN WITNESS OF THIS VOLUNTARY RESIGNATION AGREEMENT AND RELEASE OF CLAIMS,
consisting of thirteen (13) numbered paragraphs, is executed and entered into as
of the date first set forth below.

 

EXECUTIVE     K-V PHARMACEUTICAL COMPANY By:  

/s/ Michael S. Anderson

  By:  

/s/ David Van Vliet

Executive   Name:  

David Van Vliet

Name:  

Michael S. Anderson

  Title:  

Interim President/CEO

Date:  

4/22/10

  Date:  

4/22/10

 

ETHEX CORPORATION By:  

/s/ David Van Vliet

Name:  

David Van Vliet

Title:  

Interim President/CEO

Date:  

4/22/10

 

7